The offense is rape; the punishment, confinement in the penitentiary for twenty-five years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
In sentencing appellant the court failed to make application of the Indeterminate Sentence Law. The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than five nor more than twenty-five years.
As reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.